Maverick Aggregates, /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 28, 2015

                                   No. 04-15-00532-CV

                       METSO MINERALS INDUSTRIES, INC.,
                                  Appellant

                                             v.

                           MAVERICK AGGREGATES, INC.,
                                    Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 12-09-27789-MCVAJA
                   Honorable David A. Berchelmann, Jr., Judge Presiding


                                      ORDER
       The District Clerk's request for exemption from electronic filing is hereby GRANTED.
The clerk's record is deemed filed as of September 28, 2015. Appellant's brief is due on or
before October 19, 2015.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court